Case 18-09108-RLM-11          Doc 810     Filed 10/15/19      EOD 10/15/19 14:41:37         Pg 1 of 14



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 In re:                                                 Chapter 11
                        1
 USA GYMNASTICS,                                        Case No. 18-09108-RLM-11

                        Debtor.


                        NOTICE OF DRAW BY DEBTOR’S COUNSEL
                                FOR SEPTEMBER 2019

          PLEASE TAKE NOTICE that on October 15, 2019, Plews Shadley Racher & Braun

 LLP, as counsel to the debtor and debtor in possession in the above-captioned chapter 11 case,

 submitted a monthly invoice for fees and expenses incurred between September 1, 2019 and

 September 30, 2019 (the “September 2019 Invoice”), 2 in accordance with the Order Granting

 Debtor’s Motion For Entry Of Order Establishing Procedures For Interim Compensation And

 Reimbursement Of Professionals [Dkt. 187] (the “Interim Compensation Order”).

          PLEASE TAKE FURTHER NOTICE that the September 2019 Invoice, attached hereto

 as Exhibit A, seeks compensation for $99,221.00 in fees and $1,575.59 in expenses.

          PLEASE TAKE FURTHER NOTICE that any objections to the Invoices must be

 served upon the undersigned counsel by October 29, 2019 at 4:00 p.m. (prevailing Eastern

 time), in accordance with the Interim Compensation Order.

          PLEASE TAKE FURTHER NOTICE that, if no objection is timely filed, the Debtor

 shall promptly pay 80% of the fees and 100% of the expenses identified in the Invoices, subject

 to final approval by the Court at a future hearing.

 1
   The last four digits of the Debtor’s federal tax identification number are 7871. The location of the
 Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
 2
   The Invoice is redacted to avoid the disclosure of privileged and confidential information.
Case 18-09108-RLM-11       Doc 810   Filed 10/15/19   EOD 10/15/19 14:41:37    Pg 2 of 14



 Dated: October 15, 2019                       Respectfully submitted,


                                                /s/ George M. Plews
                                               George M. Plews, Atty. No. 6274-49
                                               PLEWS SHADLEY RACHER & BRAUN LLP
                                               1346 N. Delaware St.
                                               Indianapolis, IN 46202
                                               Tel: 317.637.0700
                                               gplews@psrb.com

                                                Counsel for Debtor USA Gymnastics
Case 18-09108-RLM-11          Doc 810     Filed 10/15/19      EOD 10/15/19 14:41:37         Pg 3 of 14



                                    CERTIFICATE OF SERVICE
         I hereby certify that on October 15, 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties through the Court’s
 Electronic Case Filing System. Parties may access this filing through the Court’s system.

 Martin Beeler mbeeler@cov.com
 Daniel D. Bobilya dan@b-blegal.com
 Kenneth H. Brown kbrown@pszjlaw.com
 Charles D. Bullock cbullock@sbplclaw.com
 George Calhoun george@ifrahlaw.com
 John Cannizzaro john.cannizzaro@icemiller.com
 Deborah Caruso dcaruso@rubin-levin.net
 David Catuogno david.catuogno@klgates.com
 R. Alexander Clark aclark@cov.com
 Dianne Coffino dcoffino@cov.com
 Laura A. DuVall laura.duvall@usdoj.gov
 Daniel Eliades daniel.eliades@klgates.com
 Sarah L. Fowler sarah.fowler@mbcblaw.com
 Cameron R. Getto cgetto@zacfirm.com
 Steven W. Golden sgolden@pszjlaw.com
 Manvir Grewal Sr. mgrewal@4grewal.com
 Susan N. Gummow sgummow@fgppr.com
 Katherine Hance khance@goodwin.com
 Jeffrey Hester jhester@hbkfirm.com
 Samuel D. Hodson shodson@taftlaw.com
 Jeffrey A. Hokanson jeff.hokanson@icemiller.com
 John R. Humphrey jhumphrey@taftlaw.com
 Kevin P. Kamraczewski kevin@kevinklaw.com
 Ronald Kent ronald.kent@dentons.com
 Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
 Carl Kunz ckunz@morrisjames.com
 Martha Lehman mlehman@salawus.com
 Chris McCleary chris.mccleary@usoc.org
 Harley K. Means hmeans@kgrlaw.com
 Geoffrey Miller geoffrey.miller@dentons.com
 Robert Millner robert.millner@dentons.com
 James Moloy jmoloy@boselaw.com
 Ronald J. Moore ronald.moore@usdoj.gov
 Whitney Mosby wmosby@bgdlegal.com
 Joel Norton jnorton@rsslawoffices.com
 Michael P. O'Neil moneil@taftlaw.com
 Weston E. Overturf wes.overturf@mbcblaw.com
 Dean N. Panos dpanos@Jenner.Com
 John T Piggins pigginsj@millerjohnson.com
 Stephen J. Peters speters@kgrlaw.com
 Amanda Quick amanda.quick@atg.in.gov
Case 18-09108-RLM-11      Doc 810    Filed 10/15/19   EOD 10/15/19 14:41:37   Pg 4 of 14



 Michael Ralph mralph@rsslawoffices.com
 Melissa M. Root mroot@Jenner.com
 James Ruggeri jruggeri@goodwin.com
 Syed Ali Saeed ali@sllawfirm.com
 Ilan Scharf ischarf@pszjlaw.com
 Thomas Scherer tscherer@bgdlegal.com
 David Schwab djschwab@rsslawoffices.com
 Igor Shleypak ishleypak@fgppr.com
 James I. Stang jstang@pszjlaw.com
 Catherine L. Steege csteege@Jenner.Com
 Keith A. Teel kteel@cov.com
 Meredith Theisen mtheisen@rubin-levin.net
 Susan Walker susan.walker@dentons.com
 Joshua Weinberg jweinberg@goodwin.com
 Mark Wenzel mwenzel@salawus.com
 Gabriella Zahn-Bielski gzahnbielski@cov.com



                                     /s/ George M. Plews
Case 18-09108-RLM-11   Doc 810   Filed 10/15/19   EOD 10/15/19 14:41:37   Pg 5 of 14



                                  EXHIBIT A

             Plews Shadley Racher & Braun LLP September 2019 Invoice
    Case 18-09108-RLM-11                Doc 810         Filed 10/15/19            EOD 10/15/19 14:41:37       Pg 6 of 14




                                    PLEWS SHADLEY RACHER & BRAUN LLP
                                                      Attorneys At Law
                                                 1346 North Delaware Street
                                                 Indianapolis, IN 46202-2415
                                    Telephone: (317) 637-0700        Facsimile: (317) 637-0710
                                                       Tax ID #XX-XXXXXXX

                                                                                                                    10/14/2019
USA Gymnastics                                                                                        Account No: 001688.0001
Accounts Payable
                                                                                                            Invoice No: 247728
130 E. Washington St., Suite 700
Indianapolis, IN 46204


Client: USA Gymnastics
Matter Description: Insurance




                                          For Services Rendered Through 9/30/2019
                                                                                                  Rate    Hours       Amount
09/01/2019     CEK     Revise                                                                    155.00    0.80        124.00

09/01/2019     GMG     Review and respond                                                        255.00    1.10        280.50

09/01/2019     GMP     Review and respond                                                        560.00    0.80        448.00
                                .
09/03/2019     CEK     Review                                                 .                  155.00    0.10          15.50
09/03/2019     GMG     Emails regarding                             ; call with                  255.00    1.90        484.50

09/03/2019     GMP     Conference with                 ; telephone conference with               560.00    1.80       1,008.00
                                    .
09/03/2019     JJM     Update counsel                       .                                    150.00    5.50        825.00
09/04/2019     CEK     Review and respond                                                        155.00    0.10          15.50
                                     .
09/04/2019     CEK     Revise                                             .                      155.00    0.60          93.00
09/04/2019     GMG     Call with                                                                 255.00    2.30        586.50
                                           call with

09/04/2019     GMP     Work on                                                                   560.00    4.50       2,520.00
                                                         ; telephone conference with
                                                ; telephone conference with
                                .
09/04/2019     JST     Review                                   .                                195.00    0.50          97.50
USACase 18-09108-RLM-11
   Gymnastics                        Doc 810        Filed 10/15/19                   EOD 10/15/19 14:41:37                   Pg 7 of Page
                                                                                                                                     14 2
                                                                                                                                  10/14/2019
Insurance
                                                                                                                     Account No: 001688.0001
                                                                                                                          Invoice No: 247728

09/05/2019   CEK   Review                                                                                       155.00    0.10          15.50
                             .
09/05/2019   CEK   Review                                            .                                          155.00    0.30          46.50
09/05/2019   GMG   Analyze                                       ; review and respond to                        255.00    3.40        867.00
                                                                               ; review
                                                                    .
09/05/2019   GMP   Initial review                                                                               560.00    1.10        616.00

09/05/2019   JJM   Continue updating                                                                            150.00    7.30       1,095.00
                                                  attention to                                .
09/05/2019   RTL   Briefly review                                                    .                          170.00    0.20          34.00
09/06/2019   GMG   Review                                           ; analyze                                   255.00    1.80        459.00
                                           ; review and respond
                                                           ; call
09/06/2019   GMP   Review                                                                    ; review           560.00    1.50        840.00
                   emails                                                                           .
09/06/2019   JST   E-mail                                           ; review                                    195.00    0.20          39.00
                                                             .
09/06/2019   TJB   Attention to              .                                                                  250.00    0.20          50.00
09/07/2019   RTL   Review                                                                                 .     170.00    0.70         119.00
09/09/2019   GMG   Work on                                ; research                                      ;     255.00    4.90       1,249.50
                   discussion with
09/09/2019   GMP   Review and revise                                             .                              560.00    0.60        336.00
09/09/2019   RTL   Review                                                                                       170.00    2.10        357.00
                                 .
09/09/2019   RTL   Draft                                                                                        170.00    4.00        680.00
                                 .
09/10/2019   CEK   Review              .                                                                        155.00    0.70        108.50
09/10/2019   CEK   Meet with                                             .                                      155.00    0.90        139.50
09/10/2019   CEK   Draft                                                     .                                  155.00    5.00        775.00
09/10/2019   GMG   Work on                                ; review and respond                                  255.00    6.90       1,759.50



09/10/2019   GMP   Work on                                                                                      560.00    3.90       2,184.00
                                                                                                      ;
                   begin review                                              .
09/10/2019   JST   Discuss                                                                    ; collect         195.00    0.80        156.00

                                       ; e-mail
                             ;                                                                    .
09/10/2019   RTL   Draft                                                                                      . 170.00    6.90       1,173.00
09/11/2019   CEK   Review                                                                .                      155.00    0.10          15.50


                   Please remit payment to our Indianapolis office. To ensure proper credit of
                   your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
   Gymnastics                          Doc 810             Filed 10/15/19          EOD 10/15/19 14:41:37            Pg 8 of Page
                                                                                                                            14 3
                                                                                                                         10/14/2019
Insurance
                                                                                                            Account No: 001688.0001
                                                                                                                 Invoice No: 247728

09/11/2019   CEK   Review                                                           .                  155.00    4.50        697.50
09/11/2019   CEK   Revise                      .                                                       155.00    2.20        341.00
09/11/2019   ESK   Review                                                                              150.00    6.00        900.00

09/11/2019   GMG   Review                                                   ; review and respond       255.00    6.80       1,734.00




09/11/2019   GMP   Review and revise                                                                   560.00    6.30       3,528.00
                                 ; telephone conference
                                                 .
09/11/2019   JST   Talk to                                                                             195.00    0.90        175.50


                                                                        .
09/11/2019   RTL   Revise                                                                              170.00    4.00        680.00
                      .
09/11/2019   RTL   Review                                                                              170.00    0.30         51.00
                                   .
09/12/2019   CEK   Review                                                                         .    155.00    0.30         46.50
09/12/2019   CEK   Revise                      .                                                       155.00    3.20        496.00
09/12/2019   CEK   Make notes                                           .                              155.00    0.30         46.50
09/12/2019   CEK   Research                            .                                               155.00    0.90        139.50
09/12/2019   CEK   Review                          .                                                   155.00    0.30         46.50
09/12/2019   CEK   Preparation for                                            .                        155.00    0.20         31.00
09/12/2019   CEK   Preparation for                                            .                        155.00    3.10        480.50
09/12/2019   CEK   Review briefs                                                        .              155.00    1.80        279.00
09/12/2019   ESK   Attention to                                                                        150.00    3.30        495.00
                              .
09/12/2019   GMG   Revise and file                                                                     255.00    7.90       2,014.50


09/12/2019   GMP   Extensive                                                                ; review   560.00    5.70       3,192.00
                                                  ; telephone conference
                                        ; telephone conference           ;
                                                              .
09/12/2019   JJM   Attention to                                               .                        150.00    4.10        615.00
09/12/2019   JST   Phone call                  ; review                                                195.00    1.90        370.50
                                                               draft letter
                                                       ; review
                               .
09/12/2019   RTL   Revise reply                                                                        170.00    3.40        578.00
                              .
                   Please remit payment to our Indianapolis office. To ensure proper credit of
                   your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
   Gymnastics                        Doc 810     Filed 10/15/19                    EOD 10/15/19 14:41:37         Pg 9 of Page
                                                                                                                         14 4
                                                                                                                      10/14/2019
Insurance
                                                                                                         Account No: 001688.0001
                                                                                                              Invoice No: 247728

09/13/2019   CEK   Review                                                               .           155.00    3.70        573.50
09/13/2019   CEK   Locate cases                                                                     155.00    3.40        527.00

09/13/2019   ESK   Review claims                                       .                            150.00    4.50        675.00
09/13/2019   GMG   Review and respond                                                               255.00    3.40        867.00
                                  ; discussion with
                            ; prepare for                         ; emails with

09/13/2019   GMP   Prepare for                                                                      560.00    5.10       2,856.00
                                     ; prepare

09/13/2019   JST   Review                                        ; e-mail from C.J.                 195.00    3.00        585.00
                   Schneider                      ; e-mail
                                                                  ; collect
                                                                         ; phone call with


                                        ; e-mail from Epiq with total owed.
09/13/2019   RTL   Review                                                                           170.00    0.10         17.00

09/13/2019   TJB   Receive and respond                                                              250.00    0.50        125.00


09/14/2019   GMP   Preparation for                                 .                                560.00    6.30       3,528.00
09/14/2019   JST   E-mail                                .                                          195.00    0.20         39.00
09/15/2019   GMP   Continued preparation                                            .               560.00    8.10       4,536.00
09/16/2019   CEK   Respond                                                                      .   155.00    3.00        465.00
09/16/2019   CEK   Research                                                                     .   155.00    0.40         62.00
09/16/2019   CEK   Put together                                                                     155.00    1.70        263.50
                            .
09/16/2019   CEK   Respond                                                                      .   155.00    0.50          77.50
09/16/2019   CEK   Discuss                                                 .                        155.00    0.50         77.50
09/16/2019   CEK   Call                                                                         .   155.00    0.50          77.50
09/16/2019   CEK   Research                                                    .                    155.00    0.70        108.50
09/16/2019   CEK   Prepare                  .                                                       155.00    0.10          15.50
09/16/2019   CEK   Review                                                                       .   155.00    1.00        155.00
09/16/2019   ESK   Review                                              .                            150.00    8.90       1,335.00
09/16/2019   GMG   Prepare for                                                                      255.00    7.70       1,963.50

09/16/2019   GMP   Prepare                                   .                                      560.00    9.90       5,544.00
09/16/2019   JJM   Finalize                                                                 .       150.00    4.00        600.00


                   Please remit payment to our Indianapolis office. To ensure proper credit of
                   your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                    Doc 810               Filed 10/15/19               EOD 10/15/19 14:41:37                     Pg 10 ofPage
                                                                                                                                        14 5
                                                                                                                                    10/14/2019
Insurance
                                                                                                                       Account No: 001688.0001
                                                                                                                            Invoice No: 247728

09/16/2019   JST   Exchange                                                                                       195.00    1.70        331.50



                                       e-mail                                                               .
09/17/2019   CEK   Review                                .                                                        155.00    0.90        139.50
09/17/2019   CEK   Print                        .                                                                 155.00    0.20         31.00
09/17/2019   CEK   Preparation                      .                                                             155.00    0.40         62.00
09/17/2019   CEK   Prepare                      .                                                                 155.00    1.30        201.50
09/17/2019   CEK   Prepare                                                                                      . 155.00    4.30        666.50
09/17/2019   ESK   Review                                                .                                        150.00    1.30        195.00
09/17/2019   GMG   Prepare for                                                                                    255.00    8.80       2,244.00

09/17/2019   GMP   Preparation for                                                                                560.00    6.70       3,752.00
                            .
09/17/2019   JST   E-mail from                                                              ;                     195.00    3.30        643.50
                   exchange                                                                             ;
                   exchange e-mails

09/17/2019   RTL   Telephone call                                                                                 170.00    0.10         17.00

09/17/2019   TJB   Review                                                                                         250.00    0.40        100.00
                       .
09/18/2019   CEK   Review                                                                                         155.00    0.20         31.00
                                            .
09/18/2019   CEK   Draft                                     .                                                    155.00    0.90        139.50
09/18/2019   GMG   Work on                                                                                        255.00    5.90       1,504.50
                                                                                                    ;
                   review and respond
09/18/2019   GMP   Work on                                                                                        560.00    3.60       2,016.00

09/18/2019   JJM   Meet with                                     .                                                150.00    0.60         90.00
09/18/2019   JST   Exchange                                                                     ;                 195.00    1.20        234.00
                   discuss                                   ; discuss
                                 ; e-mail                                               .
09/19/2019   CEK   Talk to                                           .                                            155.00    0.60         93.00
09/19/2019   CEK   Review emails                                             .                                    155.00    0.10         15.50
09/19/2019   CEK   Draft                                     .                                                    155.00    3.00        465.00
09/19/2019   GMG   Discussion with                                                                                255.00    4.10       1,045.50


09/19/2019   GMP   Weekly conference                                                                              560.00    2.90       1,624.00
                         ; extended                                              .

                   Please remit payment to our Indianapolis office. To ensure proper credit of
                   your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                      Doc 810           Filed 10/15/19                           EOD 10/15/19 14:41:37     Pg 11 ofPage
                                                                                                                                  14 6
                                                                                                                               10/14/2019
Insurance
                                                                                                                Account No: 001688.0001
                                                                                                                       Invoice No: 247728

09/19/2019   JJM   Revise                                                                                  150.00      7.10       1,065.00
                             .
09/19/2019   JST   Phone call with                                                                         195.00      0.80        156.00


09/20/2019   CEK   Draft                                       .                                           155.00      2.60        403.00
09/20/2019   CEK   Draft                                               .                                   155.00      1.70        263.50
09/20/2019   ESK   Review                                              .                                   150.00      0.60         90.00
09/20/2019   GMG   Work on                                                                                 255.00      3.90        994.50

09/20/2019   GMP   Review and revise                                                                   .   560.00      1.90       1,064.00
09/20/2019   JJM   Attention                               .                                               150.00      0.30         45.00
09/20/2019   JST   E-mails                             .                                                   195.00      0.20         39.00
09/21/2019   GMP   Review                                                      .                           560.00      0.10         56.00
09/22/2019   GMP   Review                                                  .                               560.00      0.10         56.00
09/23/2019   CEK   Draft                          .                                                        155.00      1.60        248.00
09/23/2019   CEK   Discuss                                         .                                       155.00      0.50         77.50
09/23/2019   CEK   Revise                     .                                                            155.00      0.40         62.00
09/23/2019   GMG   Prepare                                                                                 255.00      3.90        994.50

09/23/2019   GMP   Review                                                                                  560.00      2.60       1,456.00
                                                                                               .
09/23/2019   JST   Update                                                                                  195.00      2.40        468.00

09/24/2019   GMG   Work on                                                                                 255.00      3.40        867.00
                                                                                       .
09/24/2019   GMP   Exchange                                                                                560.00      0.90        504.00
                                                                           .
09/24/2019   JST   Draft                                                           .                       195.00      0.20         39.00
09/25/2019   ESK   Review                                                                                  150.00      4.30        645.00
                                          .
09/25/2019   GMG   Document                                                                                255.00      5.50       1,402.50


09/25/2019   GMP   Review                                                                              .   560.00      0.30        168.00
09/26/2019   CEK   Revise                     .                                                            155.00      1.00        155.00
09/26/2019   ESK   Review                                                                  .               150.00      2.30        345.00
09/26/2019   GMG                 review                                                                    255.00      3.30        841.50

                                                                                                   .
09/26/2019   GMP   Review                                                                                  560.00      1.10        616.00

                   Please remit payment to our Indianapolis office. To ensure proper credit of
                   your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                             Doc 810       Filed 10/15/19                EOD 10/15/19 14:41:37                 Pg 12 ofPage
                                                                                                                                      14 7
                                                                                                                                   10/14/2019
Insurance
                                                                                                                   Account No: 001688.0001
                                                                                                                           Invoice No: 247728

                                 ; conference with                 .
09/26/2019      JST   E-mail                                                                                  195.00       1.10        214.50



                                                              .
09/27/2019      CEK   Draft                                                                                   155.00       0.60         93.00
                                       .
09/27/2019      CEK   Revise                         .                                                        155.00       1.30        201.50
09/27/2019      ESK   Review                                                       .                          150.00       2.00        300.00
09/27/2019      GMG   Draft                                                                                   255.00       5.20       1,326.00

09/27/2019      GMP   Weekly conference with                                                                  560.00       2.00       1,120.00

                                             .
09/27/2019      JST   E-mail from                                                                             195.00       5.60       1,092.00
                              ; e-mail from                                                    ;
                      exchange e-mails
                              ; several e-mails
                                                                       .
09/27/2019      KDS   Conversation with                                                                       170.00       0.10         17.00


09/27/2019      TJB   Tender                                                                                  250.00       1.90        475.00
                                                                                       .
09/28/2019      GMP   Work on                                                  .                              560.00       0.60        336.00
09/28/2019      JST   Review                                                   .                              195.00       0.10         19.50
09/29/2019      CEK   Revise                         .                                                        155.00       0.80        124.00
09/30/2019      CEK   Finish                                                                       .          155.00       1.20        186.00
09/30/2019      CEK   Revise                                                               .                  155.00       0.30         46.50
09/30/2019      ESK   Review                                                       .                          150.00       1.10        165.00
09/30/2019      GMG   Work                                                                                    255.00       4.90       1,249.50
                                                                           .
09/30/2019      GMP   Review and revise                           ; review                                    560.00       3.20       1,792.00
                                                         .
09/30/2019      JST   Exchange                                                                                195.00       0.40         78.00


                                                                           For Current Services Rendered:              356.10        99221.00
                                                             Recapitulation
Timekeeper                     Title                              Hours                                Rate       Total
Tonya J. Bond                  Partner                              3.00                       $250.00          $750.00
Gregory M. Gotwald             Partner                             97.00                       $255.00        $24,735.00
                      Please remit payment to our Indianapolis office. To ensure proper credit of
                      your payment, please include your account number and invoice number
                      on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                          Doc 810       Filed 10/15/19        EOD 10/15/19 14:41:37                 Pg 13 ofPage
                                                                                                                           14 8
                                                                                                                        10/14/2019
Insurance
                                                                                                        Account No: 001688.0001
                                                                                                                Invoice No: 247728


Elizabeth S. King                 Case Manager                 34.30                  $150.00     $5,145.00
Christopher E. Kozak              Associate                    64.90                  $155.00    $10,059.50
Ryan T. Leagre                    Associate                    21.80                  $170.00     $3,706.00
Jessica J. McQuillen              Paralegal                    28.90                  $150.00     $4,335.00
George M. Plews                   Partner                      81.60                  $560.00    $45,696.00
Kyle D. Steinbrueck               Associate                     0.10                  $170.00          $17.00
Joshua S. Tatum                   Associate                    24.50                  $195.00     $4,777.50


Expenses and Advances                                                                                                     Amount
08/07/2019             Cluster Truck LLC - Working Lunch - G. Gotwald.                                                       18.25
08/26/2019             Conference Group, LLC, The - Conference Call on 8/26 from 5:58p to                                      9.20
                       6:38p.
08/31/2019             Lexis-Nexis - Computer Research August 2019                                                          610.91
09/09/2019             Mileage - Hand Delivery to Federal Court - G. Gotwald.                                                  1.74
09/16/2019             Mileage - Hand Delivery (2) to Bankruptcy Ct - G. Gotwald.                                              2.90
09/17/2019             Mileage - Hand Delivery to Bankruptcy ct. - G. Gotwald.                                                 1.74
09/17/2019             Mileage - Ride to Federal Court - G. Plews.                                                             1.16
09/17/2019             Mileage - Ride from Federal Court - G. Plews.                                                           1.74
09/25/2019             Mileage - Ride from US Gymnastics - G. Gotwald & E. King.                                               2.90
                       Copies - B&W                                                                                         437.80
                       Copies - Color                                                                                       464.00
05/03/2019             Postage                                                                                               23.25
                                                                     Sub-total Expenses and Advances:                     $1,575.59
Trust Account                                                                        Beginning Balance:                $138,000.00

                                                                                        Ending Balance:                $138,000.00


                                                                                        Current Invoice Total:           $100,796.59
                                                                                    Unpaid Previous Invoices:            $666,218.56
                                                                                    TOTAL AMOUNT DUE:                    $767,015.15



                                              Detail of Unpaid Previous Invoices
                                 Stmn Date        Stmn #                   Billed                Due
                              10/31/2018          243992             $88,336.63           $88,336.63


                          Please remit payment to our Indianapolis office. To ensure proper credit of
                          your payment, please include your account number and invoice number
                          on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics              Doc 810       Filed 10/15/19       EOD 10/15/19 14:41:37            Pg 14 ofPage
                                                                                                         14 9
                                                                                                      10/14/2019
Insurance
                                                                                       Account No: 001688.0001
                                                                                              Invoice No: 247728

                    01/31/2019        243126            $47,365.04         $9,226.40
                    02/12/2019        243079            $80,167.60        $15,967.00
                    03/18/2019        243706            $74,492.64        $74,492.64
                    03/18/2019        243710            $61,876.22        $12,145.40
                    04/09/2019        244454           $118,115.32        $23,214.50
                    05/16/2019        244883           $134,812.88        $26,636.60
                    06/12/2019        245295            $95,949.73        $18,835.60
                    07/17/2019        245980           $129,354.25        $25,099.90
                    08/15/2019        246566           $216,735.81       $216,735.81
                    09/13/2019        247152           $155,528.08       $155,528.08
                                                             Total       $666,218.56




                Please remit payment to our Indianapolis office. To ensure proper credit of
                your payment, please include your account number and invoice number
                on your payment. Thank you.
